Case: 1:17-cv-00022-AGF Doc. #: 293 Filed: 12/29/20 Page: 1 of 2 PageID #: 2345




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                         SOUTHEASTERN DIVISION

RUBIN WEEKS,                                   )
                                               )
             Plaintiff,                        )
                                               )
      vs.                                      )    No. 1:17-CV-22-AGF
                                               )
KIMBERLY BIRCH, et al.,                        )
                                               )
             Defendants.                       )

                              NOTICE OF APPEAL

      Notice is hereby given that RUBIN WEEKS, plaintiff in the above-named

case, hereby appeals to the United States Court of Appeals for the Eighth Circuit

from the order and final judgment entered in this action on the 30th day of

November, 2020.

                                       /s/ Kevin L. Schriener
                                       KEVIN L. SCHRIENER 35490MO
                                       Attorney for plaintiff Weeks
                                       141 North Meramec Avenue, Suite 314
                                       Clayton, Missouri 63105
                                       (314) 721-7095 – telephone
                                       (314) 863-7096 – facsimile
                                       kschriener@SchrienerLaw.com – e-mail




                                         -1-
Case: 1:17-cv-00022-AGF Doc. #: 293 Filed: 12/29/20 Page: 2 of 2 PageID #: 2346




                               Certificate of Service

       I hereby certify that I filed the foregoing Notice of Appeal electronically
with the Clerk of the United States District Court for the Eastern District of
Missouri to be served by operation of the Court's electronic filing system upon all
parties this 29th day of December, 2020.

                                               /s/ Kevin L. Schriener
                                               Kevin L. Schriener




                                         -2-
